UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1469


YANNE VENIERIS,

                  Plaintiff - Appellant,

             v.

GEORGE   BUSH,   and   the   Bush   Administration;   CENTRAL
INTELLIGENCE AGENCY, Office of Public Affairs; DEPARTMENT OF
HOMELAND SECURITY; FEDERAL MARSHALS; FEDERAL BUREAU OF
INVESTIGATION; JAMES CITY COUNTY POLICE; NEWPORT NEWS
POLICE; HAMPTON POLICE; YORK COUNTY SHERIFF; CITY OF
WILLIAMSBURG   POLICE   DEPARTMENT;   COLONIAL   WILLIAMSBURG
FOUNDATION POLICE DEPARTMENT; JAMES CITY COUNTY FIRE
DEPARTMENT; WILLIAMSBURG FIRE DEPARTMENT; WILLIAM AND MARY
POLICE DEPARTMENT,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:09-cv-00042-RBS-TEM)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Yanne Venieris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yanne   Venieris    appeals    the   district    court’s     order

dismissing      his     civil     rights    complaint   under       28    U.S.C.

§ 1915(e)(2)(B) (2006).           We have reviewed the record and find

that   this    appeal   is   frivolous.      Accordingly,     we   dismiss   the

appeal for the reasons stated by the district court.                     Venieris

v. Bush, No. 4:09-cv-00042-RBS-TEM (E.D. Va. April 15, 2009).

We   dispense    with   oral     argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                       2